Order entered October 16, 2017




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-16-01361-CR

                                MICHAEL KEVIN ADAMS, Appellant

                                              V.

                                 THE STATE OF TEXAS, Appellee

                        On Appeal from the 366th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 366-81115-2014

                                           ORDER
        Before the Court is the State’s October 13, 2017 “First Motion for an Extension of Time

to File the State’s Tendered Brief.” The State’s brief was received by the Court on October 13,

2017. This case is set for submission on November 15, 2017.

        We GRANT the State’s October 13, 2017 motion to extend time for filing its brief and

ORDER the brief tendered to the Clerk of the Court contemporaneously with that motion filed

as of the date of this order.

                                                      /s/   DOUGLAS S. LANG
                                                            PRESIDING JUSTICE